After Remand from the Supreme Court

PER CURIAM.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Golden Poultry Co., 772 So.2d 1175 (Ala. 2000). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is reversed and this case is remanded to the trial court for that court “to determine whether Green met her burden of proving *1178that her work activities aggravated or exacerbated a preexisting condition so as to produce a disability, and, if so, for further orders or proceedings not inconsistent with” the Supreme Court’s opinion. Ex parte Golden Poultry, 772 So.2d at 1177.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the judges concur.